Citation Nr: 0311331	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
injury, currently rated as 10 percent disabling.

2.  Evaluation of compression callus, left foot, currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
compression callus, left foot, with a 10 percent evaluation, 
and continued a 10 percent disability rating for left knee 
injury. 

In a May 2002 statement, the appellant indicated that he was 
not contesting the 10 percent disability for the knee.  
However, that issue was addressed by the Decision Review 
Officer in the June 2002 statement of the case.  A subsequent 
statement from the veteran in June 2002 indicated that he was 
contesting the 10 percent disability of the knee.  Further, 
in his June 2002 Form 9 substantive appeal, he indicated that 
he wanted to appeal all of the issues listed on the statement 
of the case.  The Board accepts the veteran's subsequent 
statements as his substantive appeal and finds that the May 
2002 statement purporting to withdraw the issue of an 
increased evaluation for left knee injury is inconsistent 
with his subsequent actions.  The issue of entitlement to an 
increased evaluation for left knee injury is properly before 
the Board.


FINDING OF FACT

Compression callus, left foot, is no more than superficial 
and painful on examination.  It does not cover 20 to 40 
percent of the entire body, or 20 to 40 percent of an exposed 
area, nor does it require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for six 
weeks or more during the past 12 -month period.  There is no 
exudation, itching, extensive lesions, or marked 
disfigurement.


CONCLUSION OF LAW

Compression callus, left foot, is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7804 (2002); 67 Fed. Reg. 
49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a July 2001 letter, under a heading entitled "What We Need 
From You," the RO indicated that it needed a signature on an 
enclosed Special Signature page, the name and address of the 
doctor, person, agency, or company who had records that the 
veteran thought would help the RO decide his claim, the 
approximate time frame covered by the records, and the 
condition for which he was treated.  Under a heading entitled 
"What You Can Do To Help With Your Claim," the RO stated 
that the veteran could tell the RO about any additional 
information or evidence that the veteran would want the RO to 
obtain, that the veteran could send the RO evidence as soon 
as possible, and that the veteran should notify the RO if his 
address or phone number changed.  Under a heading entitled 
"When and Where To Send The Information Or Evidence," the 
RO indicated that the veteran should send the information 
describing additional evidence or the evidence itself to the 
address at the top of the letter.  The RO added that if the 
information or evidence was received within one year from the 
date of the letter, and the RO decided that the veteran was 
entitled to VA benefits, VA might be able to pay him from the 
date it received his claim.  The RO also indicated that if 
the evidence was not received within one year from the date 
of the letter, and the RO decided that he was entitled to 
benefits, the veteran would only get paid from the date the 
evidence was received.  Under a heading entitled "What Has 
Been Done to Help With Your Claim," the RO indicated that it 
had obtained VA Montana Health Care System treatment records 
in support of his claim, and added that if the veteran had 
received treatment at a VA Medical Center outside of Montana 
for the claimed condition, the veteran should indicated this 
and let the RO know where and when so it could request the 
records.  In the Decision Review Officer's decision and 
statement of the case, dated June 2002, the veteran was 
provided with the text of Diagnostic Codes 7800, 7804, 7805, 
7806, and 7819, pertaining to rating criteria for new growths 
of the skin, benign.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the July 2001 letter, under the heading entitled 
"What The Evidence Must Show to Establish Entitlement to the 
Benefit You Want," the RO indicated that it would get any VA 
medical records or other treatment records that the veteran 
identified.  Under the heading entitled "VA's Duty to Assist 
you to Obtain Evidence For Your Claim," the RO stated that 
it would make reasonable efforts to help the veteran get the 
evidence necessary to support his claim.  It stated that it 
would try to help the veteran get such things as medical 
records, employment records, or records from other Federal 
agencies.  The RO indicated that the veteran must give it 
enough information about those records so that it could 
request them from the appropriate agency or person.  The RO 
stressed that it was still the veteran's responsibility to 
support his claim with the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the VA and private treatment 
records identified by the veteran.  He has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a December 1999 VA examination report of the left lower 
extremity, the examiner noted that the veteran's left foot 
appeared normal.

In a May 2001 VA outpatient treatment report, the examiner 
noted that there was a callus on the sole of the left foot, 
which the veteran noted was bothersome.

In a July 2001 statement, the veteran asserted that the 
callus on the left foot was debilitating.  He stated that the 
callus had been trimmed and treated, that the callus was the 
result of a change in his gait due to his knee problem, and 
that the callus kept coming back.  

In an August 2001 VA examination report, the examiner noted 
that the veteran had developed a painful callus on the left 
first metatarsal head, had used "all sorts of" callus pads, 
donuts, and insoles in his shoes, and had actually worn a 
hole in his footwear.  The examiner noted that the veteran 
was currently wearing Rockport shoes which demonstrated a 
hole in the area compressed by the callus.  He stated that 
the veteran tried to keep the callus trimmed.  Upon physical 
examination of the veteran, the examiner noted that there was 
a thick callus with a central core on the left first 
metatarsal head area that was tender and compromised the foot 
pad in that area.  There was no evidence of infection.  The 
examiner entered the following impression:

Callus, left foot, first metatarsal head, 
painful and somewhat resistant to 
treatment.  Podiatry evaluation and 
treatment pending.  This is undoubtedly 
related to the way he puts pressure on 
the medial aspect of the foot in his 
gait, subconsciously compensating for the 
medial joint space deterioration of the 
right knee.  His large fascial defect and 
scar involving the anterior tibial 
musculature likely also plays a role in 
the different foot strike and toe off 
motion of the left foot compared to the 
right.  This callus is most certainly 
related to his service-related trauma.

In an August 2001 podiatry consult, it was noted that the 
veteran had a painful callus on the bottom of the left foot 
which the veteran reported started a couple of years prior 
without a recent history of injury.  The veteran reported 
trying numerous over the counter products for relief but that 
nothing had worked for very long.  The veteran reported that 
he had not been able to do the walking required in his job in 
Glacier Park due to a painful knee and left foot.  Upon 
physical examination of the left foot, the examiner noted 
marked intractable plantar keratosis in the sub tibial 
sesamoid area, and a large surrounding friction keratoma to 
the area.  No signs or symptoms of infection were noted.  
There was no depression of the metatarsal head, no supinatous 
[def] noted.  Weight-bearing point was more pronated on the 
right side, slightly abducted in fore foot bilaterally, left 
greater than right.  The examiner entered the following 
assessments: (1) metatarsalgia left; (2) limb length left 
shorter than right; and (3) hyperkeratosis left.  The 
examiner noted that he would send for plain films with lesion 
marker left foot, adjust-a-lift for left shoe, plastizote 
foot cradles bilaterally with "ss" metatarsal pad to left, 
debride for lesion.  He noted that he would probably do 
custom orthotic with accommodation for limb length and lesion 
on first line basis.

In an August 2001 VA physical therapy consult report, it was 
noted that the veteran received plastizote inserts and that 
he complained of pain under the first metatarsal head.  The 
examiner noted that a large callus had been removed earlier 
that day.

In a February 2002 VA outpatient treatment report, the 
veteran reported that his left foot continued to give him 
pain with callus and some pain over the first 
metatarsophalangeal joint, and indicated that he would like 
to see the podiatrist again.

In a May 2002 statement, the veteran asserted that although 
his callus was shaved by the podiatrist, it came back 
immediately, and that he had to shave it with his pocketknife 
on a weekly basis.  He noted that in his most recent 
appointment with the podiatrist, he was measured for 
orthotics and the doctor again shaved the callus.  He stated 
that even with treatment, the callus remained extremely 
painful, and when combined with his knee problems, resulted 
in a noticeable limp.  He noted that when he steps on an 
irregular surface with the callus, severe pain causes him to 
jerk and twist his foot away.  He stated that the pain of the 
callus and his knee had caused him to fall at work on 3 
occasions.  He stated that the only time he was not in pain 
from the callus was when he was sitting, and that even after 
trimming the callus there was only moderate relief, and only 
for a couple of days.  He stated that after trimming, the 
callus was actually more sensitive when walking on irregular 
surfaces, and standing for any length of time was also 
extremely painful and not possible.  His job performance had 
been "drastically impacted" by his foot and knee problems, 
because he is a park ranger in Glacier National Park and is 
required to spend time on park trails.  He could not easily 
hike the trails and has had to limit his trail time.  He 
stated that he could no longer maintain Federal law 
enforcement credentials, wildland and structural fire 
qualifications, or participate in search and rescue missions, 
which has resulted in reduced income.  He stated that he 
believed that the constant debilitating pain and the impact 
of this disability on his ability to do everyday tasks, such 
as comfortably walk around his house or the grocery store, or 
accomplish his job, represents moderate to severe foot 
symptoms and should be rated higher than 10 percent.

In a May 2002 podiatry consult report, the examiner noted 
that the veteran had returned to him for treatment for 
plantar keratoma sub left first metatarsophalangeal area.  
The veteran reported that the plastizote foot inserts had 
helped but did not resolve the problem with the painful 
callus to the ball of the left foot.  The examiner noted that 
the veteran had plain films the summer prior, which were not 
currently available, which were reported to be normal of the 
foot without bone path noted.  Upon objective examination, 
the examiner noted "no change n-v status" bilaterally, 
large plantar nucleated keratoma sub left first 
metatarsophalangeal area, no signs or symptoms of infection, 
first metatarsal was not depressed and freely movable, the 
veteran was pronated bilaterally, flexible and could stand 
neutral with relieving some of the foot and knee pain, no new 
lesions, limb length left shorter than right.  The examiner 
entered assessments of metatarsalgia, limb length inequality, 
and hyperkeratosis, and noted a plan to debride for lesion 
and provide new orthotics.

In a June 2002 statement, the veteran asserted that his foot 
callus was "extremely painful" and would not go away.  He 
stated that as his knee deteriorates, the callus gets worse, 
and constant trimming and shoe inserts have not helped.  He 
stated that the callus was always "extremely painful," but 
was less severe after trimming.  After a week, however, the 
pain would be extreme again.  He rated the foot pain when 
standing or walking as an 8 to a 10+.  He stated that he has 
some concern that the callus was rated under skin conditions, 
because the primary symptom of his condition was pain, due to 
the pressure on the bones of the foot.  He stated that the 
pain could not be relieved, had diminished his quality of 
life, and had impacted his job performance and earning 
ability.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent disability evaluation, a moderately severe foot 
injury warrants a 20 percent disability evaluation, and a 
severe foot injury warrants a 30 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).

Under the previous Diagnostic Code 7804 (effective prior to 
August 30, 2002), scars, superficial, tender and painful on 
objective demonstration warranted a 10 percent disability 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Under the current Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation.  See 67 Fed. Reg. 49,596 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).  

Under the previous Diagnostic Code 7806 (effective prior to 
August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
See 38 C.F.R. § 4.114, Diagnostic Code 7806 (2002).  Under 
the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent disability rating.  See 67 
Fed. Reg. 49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7806).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Although the RO in the May 2002 rating decision applied 
Diagnostic Code 5284, we agree with the Decision Review 
Officer, who noted in the June 2002 statement of the case 
that Diagnostic Code 5284 does not apply in this case because 
there is no foot injury.  As the Decision Review Officer 
noted, the proper Code is 7819, for benign skin neoplasms, as 
the callus is a benign skin growth.  That Code refers the 
rating specialist to the rating criteria under Diagnostic 
Code 7800 for disfigurement of the head, face, or neck, or to 
Diagnostic Codes 7801-7805 for scars, or impairment of 
function.  The Board agrees with the Decision Review Officer. 

The Board is aware that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for skin disorders, as set forth in 38 C.F.R. § 
4.118 (2002).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
here, the changes made were not substantive in regard to the 
facts in this case.  Specifically, the criteria in the 
applicable Diagnostic Code of 7804 remained the same.  
Therefore, neither is more favorable to the veteran's claim, 
and there was no need for VA to inform the veteran of the 
changes in the regulation, and the veteran has not been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board finds that the compression callus, left foot, is no 
more than 10 percent disabling.  Under the previous 
Diagnostic Code 7804 (effective prior to August 30, 2002), 
scars, superficial, tender and painful on objective 
demonstration warranted a 10 percent disability evaluation.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under 
the current Diagnostic Code 7804, scars, superficial, painful 
on examination, warrant a 10 percent disability evaluation.  
See 67 Fed. Reg. 49,596 (2002) (to be codified at 38 C.F.R. § 
4.118, Diagnostic Code 7804).  The veteran has consistently 
stated, in lay statements and in examination and outpatient 
treatment reports, that the callus is extremely painful.  In 
the August 2001 VA examination report, the examiner noted 
that the callus was painful and tender upon physical 
examination.  This evidence supports a 10 percent evaluation 
under Diagnostic Code 7804.  A 10 percent evaluation is the 
highest rating obtainable under this Diagnostic Code.  

In order to warrant a higher rating, Diagnostic Code 7806 
would apply.  The old Diagnostic Code 7806 indicates that 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement warrants a 30 percent evaluation, and 
under the current Diagnostic Code 7806, dermatitis or eczema 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002); 67 Fed. Reg. 49,596 (2002) (to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7806).  The evidence of 
record does not meet any of these criteria.  The callus only 
covers the left first metatarsophalangeal area, which does 
not approach 20 percent of the entire body.  Nor is the 
callus, which is on a foot, in an exposed area.  The 
treatment prescribed by the podiatrist was orthotics and 
debridement; there were no prescriptions for drugs indicated 
in the treatment plans.  In the August 2001 VA examination 
report, and the August 2001 and May 2002 podiatry consult 
reports, it was noted that there was no infection, implying a 
lack of exudation or itching.

The Board is aware that the veteran has asserted that his 
compression callus, left foot, should not be rated under skin 
conditions because the primary symptom of his condition was 
pain, due to pressure on the bones of the foot.  The Board 
notes that the current disability evaluation does consider 
the veteran's symptom of pain.  The Board has also considered 
the veteran's assertions that his degree of disability as a 
result of the callus is moderate to severe.  He has stated 
that his quality of life has diminished, and his job 
performance and earning ability have been "drastically 
impacted" because he is no longer physically capable of 
accomplishing the duties of his job.  However, this testimony 
does not address the criteria for a higher rating.  The 
medical evidence supports no more than a 10 percent 
evaluation under the appropriate Diagnostic Code.  
Furthermore, the rating criteria are based on average 
impairment of earning capacity rather than impairment in a 
specific occupation.

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for compression 
callus, left foot, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for compression callus, left foot, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.  

Finally, review of the record reveals that the Decision 
Review Officer has expressly considered referral of this case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Decision Review Officer 
found that the evidence did not show that this case presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Although 
he has reported some changes in what he does at work, there 
is no indication of lost time from work - such does not 
equate to marked interference with employment.


ORDER

Evaluation in excess of 10 percent for compression callus, 
left foot, is denied.


REMAND

The other issue before the Board is entitlement to an 
increased evaluation for left knee injury, currently rated as 
10 percent disabling.  The Board notes that in the May 2002 
rating decision, the RO noted the presence of left knee 
laxity, medial meniscus deterioration with joint space 
narrowing, eburnation of the bone, spurring and laxity of 
medial collateral ligaments associated with compound 
fracture, left tibia, residuals of shell fragment wound with 
muscle herniation and tender scar with retained foreign 
bodies.  However, the 10 percent disability evaluation under 
Diagnostic Code 5257 only contemplates laxity.  This decision 
is inconsistent with General Counsel opinion and the opinion 
of the United States Court of Appeals for Veterans Claims.  
Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should readjudicate left knee 
disability, separately rating laxity and 
limitation of motion.  The RO should note 
that functional impairment, associated 
with arthritis, loss of motion, etc., is 
rated separately from subluxation and 
instability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



